t c memo united_states tax_court gary w swanson petitioner v commissioner of internal revenue respondent docket no filed date vivian d hoard for petitioner brenda m fitzgerald for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule the issue for decision is whether respondent’s denial of petitioner’s claim_for_abatement of interest with respect to his income_tax_liability for was an abuse_of_discretion we hold that it was not all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code background we adopt as findings_of_fact all statements contained in the stipulation of facts the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in georgia when he filed his petition in petitioner held a limited_partner interest in california jojoba investors cji after examination respondent disallowed certain deductions claimed by the partnership pursuant to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 a notice of final_partnership_administrative_adjustment fpaa was issued to cji for on or about date in response to the fpaa on date cji timely petitioned this court contesting the proposed adjustments cal jojoba investors v commissioner docket no cal jojoba 1petitioner previously petitioned this court in docket no to review respondent’s determination that he was liable for additions to tax under sec_6653 and for that matter was resolved in swanson v commissioner tcmemo_2009_31 on date the parties in cal jojoba filed a stipulation to be bound in which each agreed that the outcome of cal jojoba would be determined by the result reached in utah jojoba i research v commissioner docket no utah jojoba i the terms of the stipulation to be bound pertinent hereto provided the above adjustments are the only issues in this case a upon resolution of these issues a proposed decision will be prepared by respondent’s counsel a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 if the controlling case is appealed the partners in the california jojoba investors partnership consent to the assessment and collection of the respective deficiencies attributable to the partnership_item adjustments formulated by reference to the tax court’s opinion notwithstanding the restrictions under sec_6225 this stipulation is not a settlement agreement for purposes of i r c c and b c the stipulation to be bound allowed for the imposition of sec_6621 tax-motivated interest all issues involving the above adjustments shall be resolved as if the partnership in this case was the same as the partnership in the controlling case a if the court makes findings of underlying facts with respect to tax_motivated_transactions a valuation_overstatement or other elements applicable to a determination of additions to tax and or sec_6621 interest which are attributable to the above- designated partnership_item adjustments the findings_of_fact in the controlling case shall apply to the partners in the california jojoba investors partnership as if the partnership in this case was the same as the partnership in the controlling case petitioner did not enter into a closing_agreement or any other settlement agreement with respondent on date in utah jojoba i research v commissioner tcmemo_1998_6 the court sustained respondent’s adjustments decision was entered on date and became final on date no appeal having been filed see sec_7483 resolution of cal jojoba was delayed because the tax_matters_partner tmp of cji refused to cooperate and consequently no decision document could be entered on date we ordered counsel for the partnership and respondent to either arrange with the tmp to execute a stipulation for decision consistent with the stipulation to be bound or file status reports explaining why the tmp could not be contacted with a deadline of date we ordered that if the parties were unable to convince the tmp to execute the stipulation for decision respondent would submit on or before date a motion to appoint a new tmp explaining the reasons for seeking a new tmp and suggesting the name of a new tmp on date respondent filed a status report with the court stating that the tmp refused to sign the stipulation for decision or otherwise perform his duties the report stated that respondent was prepared to enforce the stipulation to be bound thereafter on date respondent filed a motion for entry of decision or to appoint a tax_matters_partner attached to respondent’s motion was a list of the partners of cji including petitioner respondent noted in his motion that all of the listed partners had been served with the motion on date counsel for the partnership sent a notice to the partners of cji which informed the partners that respondent had disallowed all deductions for provided the partners with information to contact the representative of respondent who was managing the matter and informed them that the tmp had abdicated his role the record does not indicate that any other action occurred until date when the court issued an order directing the partners of cji to show cause why respondent’s motion for entry of decision should not be granted the order was mailed to the last known addresses of all known partners 2the tmp did not follow the applicable procedures to withdraw as tmp he simply refused to cooperate on date respondent provided the court with an updated list of the addresses of all partners of cji including petitioner at his address in georgia on date the court issued an order in which the clerk of court was directed to serve another copy of the court’s date show cause order on all partners at their updated addresses on date the court entered an order and decision in which the order to show cause was made absolute and respondent’s motion for entry of decision was granted that order and decision stated that the partnership_item adjustments as determined and set forth in the fpaa were sustained the order and decision was served on all known partners including petitioner on date the decision in the partnership proceeding became final days after the order and decision was entered on date pursuant to respondent’s standard procedure respondent’s counsel transferred the case administrative file for processing to respondent’s appeals_office along with a copy of our decision see internal_revenue_manual pt date at the time the case administrative file was transferred a number of tefra proceedings related to partnerships tied to the utah jojoba i matter were in process which delayed the processing of the case a tefra closing package was ultimately prepared and on date the package was given to an internal_revenue_service supervisor for review after review on date the tefra closing package was sent to respondent’s brookhaven processing center for issuance of the affected items notices to the partners of cji on date respondent sent petitioner a letter with which was enclosed a form 4549-a income_tax discrepancy adjustments and computations relevant to adjustments made to petitioner’s federal_income_tax return as a result of petitioner’s investment in cji as part of the tax calculation respondent determined that all or part of the underpayment_of_tax petitioner was required to report on his federal_income_tax return was a substantial_underpayment attributable to tax- motivated transactions therefore pursuant to sec_6621 the annual interest rate applied to the underpayment_of_tax wa sec_120 percent of the normal interest rate on date respondent timely issued a notice_of_deficiency to petitioner with respect to his tax_year petitioner timely filed a petition with the court and as petitioner’s deficiency case went forward on date petitioner’s representative sent a letter to respondent requesting an abatement of all interest accrued for the period date to date attached to the letter was a 3the matter was decided in swanson v commissioner tcmemo_2009_31 see note form_843 claim_for_refund and request for abatement by letter dated date respondent denied petitioner’s request the denial was based on respondent’s determination that there was no error or delay caused by respondent in the performance of a ministerial_act on date petitioner appealed the disallowance of his interest abatement request to respondent’s appeals_office on date respondent sent petitioner a full disallowance--final determination notice disallowing petitioner’s abatement request in determining that there were no errors or delays on respondent’s part that merited the abatement of interest respondent informed petitioner we did not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information for the period from date to date on date petitioner petitioned the court for a review of respondent’s failure to abate interest pursuant to sec_6404 in his petition petitioner requested the court to determine that there is no deficiency in tax or additions to tax for tax_year in response to this petition respondent filed a motion to dismiss for failure to state a claim on which relief can be granted maintaining inter alia that petitioner’s request for relief was not appropriate in an interest abatement matter on date petitioner filed an objection to respondent’s motion on date a hearing with respect to respondent’s motion was held at the hearing petitioner was given leave to file an amended petition on date petitioner filed an amended petition in which he requested the abatement of interest from date until date petitioner also requested that we abate the imposition of tax- motivated interest assessed pursuant to sec_6621 i requests for abatement of interest discussion for tax years beginning before date the commissioner had authority to abate the assessment of interest with respect to a deficiency in income_tax attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act sec_6404 or any payment of tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act sec_6404 but only if no significant aspect of such error or delay can be attributed to the taxpayer involved and 4although the decision in utah jojoba i became final on date petitioner requests abatement of interest only from date 5we dismissed as moot respondent’s motion to dismiss on date after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment sec_6404 flush language sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 the relevant regulation provides the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date if the commissioner denies a taxpayer’s interest abatement request the taxpayer may petition this court for review sec_6404 see 550_us_501 sec_6404 was enacted by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2762 tra sec_1563 100_stat_2762 provided that the section would apply retroactively for tax years beginning after date in general 7the parties have stipulated that petitioner meets the continued holding that the tax_court is the exclusive forum for judicial review of the commissioner’s refusal to abate interest baral v commissioner tcmemo_2009_113 inasmuch as the commissioner’s power to abate interest is discretionary the court gives due deference to the commissioner’s determination and in order to prevail the taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 our inquiry is a factual one see chakoian v commissioner tcmemo_2009_151 boyd v commissioner tcmemo_2000_16 and the taxpayer bears the burden_of_proof rule a petitioner requests the abatement of interest which otherwise would have accrued between date and date as well as the abatement of increased interest which otherwise would be assessed because of a substantial_underpayment attributed to a tax-motivated transaction ii interest accrued between date and date sec_6225 generally provides that no assessment of a deficiency attributable to an adjustment to a partnership_item may be made until the decision of the court with respect to the partnership matter becomes final petitioner contends that continued requirements of sec_7430 sec_6225 does not apply because the stipulation to be bound was an immediately enforceable contract and hence respondent could have assessed the tax against petitioner when the decision in utah jojoba i became final specifically petitioner maintains that there were no discretionary matters for respondent to address because article of the stipulation to be bound waived any restrictions on assessments under sec_6225 once utah jojoba i became final see supra p according to petitioner all that remained to be done by respondent was to prepare and send petitioner a bill and thus respondent’s failing to make the assessment and send a bill once utah jojoba i became final was a ministerial error and refusing to abate interest during the time utah jojoba i became final and the bill was issued was an abuse_of_discretion we do not agree that once the decision in utah jojoba i became final all that remained was for respondent to carry out a ministerial_act the partnership-level proceeding related to this matter cal jojoba was still ongoing when utah jojoba i was resolved we are mindful that the stipulation to be bound contained a provision that if the controlling case utah jojoba i were to be appealed the partners of cji agreed to permit the assessment and collection of deficiencies notwithstanding the restrictions of sec_6225 however that provision did not affect the requirement that the court enter a decision in cal jojoba before any assessment or collection could occur and there was no mechanism by which respondent could declare that the tax_court proceeding in that docket had been resolved in his favor and proceed to assessment before entry of a decision therein see larkin v commissioner tcmemo_2010_73 further while there was a delay in finalizing the partnership-level proceeding in cal jojoba the delay was not as a result of respondent’s failure to perform a ministerial_act see 113_tc_145 respondent’s decision on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act sec_301_6404-2t b temporary proced admin regs supra after the court’s decision became final respondent was required to process the tefra closing package this was done respondent’s counsel promptly forwarded his files to the appropriate individual and once the tefra closing package was completed it was sent for supervisory review we therefore hold that the handling of the partnership- level proceeding in cal jojoba and the processing and supervisory review of the tefra closing package were not delayed by ministerial error see sec_301_6404-2t b temporary proced admin regs supra and respondent did not abuse his discretion in failing to abate interest charged to petitioner iii sec_6621 interest sec_6621 as applicable in this matter provides for an increased rate of interest with respect to any substantial_underpayment attributable to tax_motivated_transactions a substantial_underpayment attributable to tax_motivated_transactions is defined pursuant to sec_6621 as any underpayment of taxes imposed by subtitle a for any taxable_year which is attributable to or more tax_motivated_transactions if the amount of the underpayment for such year so attributable exceeds dollar_figure petitioner argues that because utah jojoba i did not apply sec_6621 interest to the partnership in that matter and because under the stipulation to be bound the outcome of cal jojoba would be determined by the result reached in utah jojoba i sec_6621 interest should not be assessed in cal jojoba petitioner maintains this court has the inherent jurisdiction to force respondent to comply with his stipulation to be bound sec_6621 was repealed as of date by the omnibus budget and reconciliation act of publaw_101_239 sec b 103_stat_2399 petitioner is incorrect we do not have jurisdiction pursuant to sec_6404 to abate sec_6621 interest see kincaid v commissioner tcmemo_1999_419 we therefore hold that the interest arising from cal jojoba that accrued is not the result of an irs officer_or_employee being erroneous or dilatory in performing a ministerial_act and respondent did not abuse his discretion in denying petitioner’s request for an abatement of interest to reflect the foregoing decision will be entered for respondent
